Citation Nr: 1600542	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-07 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis, pes planus, and a bunion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's mother


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1999 to September 2000 and from March 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the electronic claims file.

The Veteran submitted additional evidence in support of her claim at the September 2015 video conference hearing before the Board along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. 38 C.F.R. §§ 20.800, 20.1304(c) (2015). However, for the reasons discussed below a remand of the claim is still warranted. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends she is entitled to service connection for a bilateral foot disability, to include plantar fasciitis, pes planus and a bunion, as a result of her active military service. A remand is warranted for the Veteran to be provided a VA examination. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted above, the Board finds this threshold has been met. First, the medical evidence of record documents a current disability. VA treatment records indicate the Veteran has a diagnosis of plantar fasciitis, pes planus and a bunion. See VA podiatry treatment records May 2013. VA treatment records show ongoing treatment for the Veteran's bilateral foot disabilities.

With respect to the second element the case presents the following, the Veteran served on active duty from June 1999 to September 2000 and from March 2003 to June 2004. Service treatment records (STRs) indicate on the Veteran's entrance exam, for the first period of active duty service, in December 1998, the examiner noted pes planus, moderate. See December 1998 report of medical examination. With respect to the Veteran's second period of active service, an entrance exam has not been made part of the claims file. As such, the Board finds that while on remand it must be determined whether there is clear and unmistakable evidence that the Veteran's pes planus pre-existed her second period of active duty service, March 2003 to June 2004. See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

It is important to note that a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2014). A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. See VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, B.1.f. In VAOGCPREC 3-2003, the VA's General Counsel   concluded that 38 U.S.C.A. § 1111  requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran testified before the undersigned VLJ that she began experiencing pain and symptoms in her feet while serving in Iraq. See September 2015 hearing transcript. Further, the Veteran has stated that while serving in Iraq she experienced sharp, stinging pain in her feet, resulting at times in her inability to walk. See Veteran's January 2012 statement. The Veteran's DD 214 indicates she served in Kuwait/Iraq from May 2003 to May 2004. Further, personnel records confirm the Veteran was a food service specialist and then an administrative specialist in-service. The Veteran has made no statements indicating she experienced pain or symptoms in her feet during her first period of active duty service, June 1999 to September 2000.  The Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In light of the Veteran's lay statements regarding symptoms in-service and since, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2.  After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current bilateral foot disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. For pes planus: 

1) With respect to the first period of active duty service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's pes planus disability, as noted upon entry into that first period of active duty, was permanently aggravated beyond the natural progression during that first period of service (June 1999 to September 2000)?
2) With respect to the second period of active service, is there clear and unmistakable evidence that the pes planus pre-existed the Veteran's second period of active duty service (March 2003 to June 2004)?

3) If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's second period of active duty service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the pes planus disability by the Veteran's active duty service.


4) If the response to the above questions are negative, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's pes planus was incurred in or aggravated by this second period of active military service?

b. For plantar fasciitis and bunion or any other foot disability found: 

1) Is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed plantar fasciitis and bunion (or any other foot disability found) was incurred in or aggravated by active military service?

The examiner's attention is directed to the Veteran's lay statements as to her pain since the second period of active duty service. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

